Case 1:21-cr-00148-PAB *SEALED* Document 1 Filed 04/22/21 USDC Colorado Page 1 of
                         4:21-mj-06409-JEH12 # 1 Page 1 of 14
                                                                                              E-FILED
                                                                Wednesday, 28 April, 2021 10:59:51 AM
                                                                        Clerk, U.S. District Court, ILCD

                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Criminal Action No.:    21-CR-0148-PAB

   UNITED STATES OF AMERICA,

          Plaintiff,

   v.

   1. REVA J. STACHNIW and

   2. RON THROGMARTIN,

          Defendants.



                                          INDICTMENT



          The Grand Jury Charges that:

                                           Background

          At all times relevant to this Indictment:

                                The Co-Conspirators and Entities

          1.      Defendant REVA JOYCE STACHNIW (“STACHNIW”) was a citizen of the

   United States and resident of Galesburg, Illinois.

          2.      Defendant RON THROGMARTIN (“THROGMARTIN”) was a citizen of the

   United States and resident of Buford, Georgia.

          3.      Mark David Ray (“Ray”) was a citizen of the United States and resident of

   Denver, Colorado.




                                                 1
Case 1:21-cr-00148-PAB *SEALED* Document 1 Filed 04/22/21 USDC Colorado Page 2 of
                         4:21-mj-06409-JEH12 # 1 Page 2 of 14




         4.     Custom Consulting & Product Services LLC, MR Cattle Production Services

   LLC, and DBC Limited LLC were businesses located in Colorado, principally owned and

   controlled by Ray.

         5.     RM Farm & Livestock LLC (“RM Farm”) and Sunshine Enterprises LLC

   (“Sunshine”) were businesses located in Illinois, principally owned and controlled by

   STACHNIW.

         6.     Universal Herbs LLC was a licensed marijuana business located in

   Colorado, owned and controlled by STACHNIW, THROMARTIN, and Ray.

         7.     Bank 1 was a federally insured financial institution based in Illinois.

         8.     Bank 2 was a federally insured financial institution based in New York.

         9.     STACHNIW’s businesses, RM Farm and Sunshine, maintained accounts

   at Bank 1. STACHNIW had access to and was an authorized signatory on these accounts.

   THROGMARTIN also had access to the accounts.

         10.    Victim 1 was a victim-investor who lived in Illinois.

         11.    Victim 2 was a victim-investor who lived in Colorado.

         12.    Victim 3 was a victim-investor who lived in Nebraska.

                         The Conspiracy and the Scheme to Defraud

         13.    Beginning in or around late 2017 and continuing through in or around early

   2019, in the District of Colorado and elsewhere, defendants STACHNIW and

   THROGMARTIN, together with Ray and others known and unknown to the Grand Jury,

   perpetrated an investment fraud scheme in which they misrepresented and concealed

   material facts about how investors’ money would be used.




                                               2
Case 1:21-cr-00148-PAB *SEALED* Document 1 Filed 04/22/21 USDC Colorado Page 3 of
                         4:21-mj-06409-JEH12 # 1 Page 3 of 14




                      Purpose of the Conspiracy and Scheme to Defraud

         14.     The purpose of the conspiracy and scheme to defraud was for the co-

   conspirators to unlawfully enrich themselves by (a) fraudulently selling and marketing

   investments in, among other things, cattle and marijuana; (b) concealing from victim-

   investors the true manner in which they were using the investors’ money; (c) keeping a

   Ponzi-style investment scheme afloat by using new investor money to repay old investors;

   and (d) concealing the conspiracy.

               Manner and Means of the Conspiracy and the Scheme to Defraud

          It was part of the conspiracy and the scheme to defraud that:

         15.     The co-conspirators solicited hundreds of millions of dollars from victim-

   investors throughout the United States, including at least one victim-investor who lived in

   the District of Colorado. There were different means by which Ray, STACHNIW, and

   THROGMARTIN solicited money. Most often, the co-conspirators would fraudulently

   represent to victim-investors that their investments were backed by short-term

   investments in cattle. They also used false and fraudulent pretenses to solicit money from

   victim-investors for the co-conspirators’ marijuana business, Universal Herbs LLC, which

   was based in the District of Colorado. Other victim-investors gave the co-conspirators

   money based on the co-conspirators’ false promises that investment money would be

   used for legitimate business activity related to cattle or marijuana, without having the

   investment money linked to specific investment opportunities.

         16.     In all three variations of the co-conspirators’ investment scheme, victim-

   investors were promised returns of approximately 10-20% over periods as short as

   several weeks. At no point did Ray, STACHNIW, THROGMARTIN, or their co-



                                               3
Case 1:21-cr-00148-PAB *SEALED* Document 1 Filed 04/22/21 USDC Colorado Page 4 of
                         4:21-mj-06409-JEH12 # 1 Page 4 of 14




   conspirators tell victim-investors that the co-conspirators were primarily using their money

   to repay other investors in a Ponzi-style investment scheme, or to enrich themselves.

          17.    The co-conspirators would generally direct victim-investors to wire

   investment money to bank accounts controlled by the co-conspirators, primarily the RM

   Farm checking account at Bank 1. The co-conspirators also directed victim-investors to

   make payments directly to individuals who the victim investors were falsely led to believe

   were the co-conspirators’ business associates, but were in fact other victim-investors.

          18.    STACHNIW was personally responsible for tracking the tens of millions of

   dollars in investments from, and payments to, victim-investors that flowed through the RM

   Farm account. As the sole signatory on the account, STACHNIW personally made

   payments to the victim-investors by mailing investors packages of blank checks bearing

   STACHNIW’s signature. The co-conspirators instructed the victim-investors how to fill out

   the checks and when to deposit them.

          19.    To perpetuate the Ponzi-style scheme, STACHNIW advised Ray and

   THROGMARTIN, generally via text message, telephone call, or email, on a near-daily

   basis, how much money the co-conspirators needed to raise from victim-investors to

   avoid overdrawing the various bank accounts the co-conspirators used, and exposing the

   scheme. At times, STACHNIW expressed surprise that Ray was able to find victim-

   investors willing to continue to invest, for example, writing to Ray on or about August 7,

   2018, “I can’t believe you are able to find people with money.”

          20.    The co-conspirators routinely timed victim-investor deposits and payments

   to take advantage of Bank 1’s and other financial institutions’ clearing times (i.e., the delay

   between when a check was deposited and when the funds were credited to the depositing



                                                 4
Case 1:21-cr-00148-PAB *SEALED* Document 1 Filed 04/22/21 USDC Colorado Page 5 of
                         4:21-mj-06409-JEH12 # 1 Page 5 of 14




   account, or debited from the account on the check) in order to further the scheme. This

   practice was also known as check-kiting, and had the effect of defrauding the banks that

   the co-conspirators used in furtherance of their conspiracy and scheme to defraud,

   including Bank 1.

          21.    In or around 2018, Bank 1 expressed concerns about the funds flowing

   through STACHNIW’s accounts at Bank 1, particularly the RM Farm account, and

   indicated a desire to close the accounts. To induce Bank 1 to keep the accounts open,

   THROGMARTIN falsely represented that the suspicious transactions were in fact

   proceeds of cattle trades involving the co-conspirators’ “well established cattle partners,”

   who were, in reality, victims of the co-conspirators’ fraud scheme.

          22.    The co-conspirators supplied their victim-investors with promissory notes

   purporting to pay returns of approximately ten to twenty percent. THROGMARTIN

   personally prepared and emailed many of these promissory notes to victim-investors,

   including Victim 2 in the District of Colorado. THROGMARTIN also prepared and sent

   false and fraudulent invoices purporting to document cattle transactions that never

   occurred to victim-investors, including Victim 2 in the District of Colorado.

          23.    From late 2017 and continuing through in or around early 2019,

   STACHNIW, THROGMARTIN, Ray, and their co-conspirators raised approximately $650

   million from victim-investors.

          24.    Despite putting little to none of their own money into the scheme, the co-

   conspirators transferred substantial amounts of the proceeds of their conspiracy and

   scheme to themselves for their personal benefit. For example, between in or around 2017

   and in or around 2018 alone, STACHNIW transferred approximately $9,000,000



                                                5
Case 1:21-cr-00148-PAB *SEALED* Document 1 Filed 04/22/21 USDC Colorado Page 6 of
                         4:21-mj-06409-JEH12 # 1 Page 6 of 14




   traceable    to victim-investors    to   her personal investment accounts,       including

   approximately $1,000,000 in or around August 2018. THROGMARTIN received more

   than approximately $3,000,000 over the course of the conspiracy, including at least

   approximately $800,000 from STACHNIW in or around August 2018.

          25.    As a result of the conspiracy and scheme, THROGMARTIN, STACHNIW,

   and Ray caused victim-investors to lose tens of millions of dollars.

          26.    For the purposes of executing the scheme, the co-conspirators used, and

   caused to be used, a number of interstate wires, signals, and writings, including money

   transfers, emails, text messages, and phone calls, including, but not limited to, the

   following:

          27.    On or about March 2, 2018, STACHNIW deposited a check for $35,000 into

   the RM Farm checking account at Bank 1, causing an electronic wire transfer of funds

   from a bank account in Colorado to the RM Farm checking account at Bank 1.

          28.    On or about April 4, 2018, STACHNIW sent a text message to Ray, writing,

   “I will run to deposit [Victim 1’s] Check.”

          29.    On or about April 4, 2018, STACHNIW deposited a check made out to RM

   Farm for approximately $89,662 into the RM Farm account ending in 9430 at Bank 1.

          30.    On or about April 12, 2018, THORGMARTIN sent a text message to Ray,

   writing, “[Victim 2] has not called me back, and when I just called her, she didn’t answer?

   I’m going to write up the note, sign & email to her, maybe that will help?”

          31.    On or about April 12, 2018, THROGMARTIN sent an email to Victim 3,

   copying Ray, stating, “[Victim 2], Please see attached $220 note. Please call me if you

   have any questions.”



                                                 6
Case 1:21-cr-00148-PAB *SEALED* Document 1 Filed 04/22/21 USDC Colorado Page 7 of
                         4:21-mj-06409-JEH12 # 1 Page 7 of 14




          32.      On or about May 25, 2018, Ray sent a text message to THROGMARTIN,

   writing, “Can u get [Victim 3] invoices [he/she] emailed u yesterday.”

          33.      On or about May 25, 2018, THROGMARTIN responded to Ray’s text

   message, writing, “Yes, do I just make it up on cattle?”

          34.      On or about May 25, 2018, THROGMARTIN sent an email to [Victim 3],

   copying Ray, stating, “Sorry for the delay, please see attached,” and attaching

   approximately 17 invoices.

          35.      On or about September 13, 2018, THROGMARTIN sent a text message to

   Ray, writing, “They ([Bank 2]) doesn’t know its [Bank 1], until deposited.”

                                          COUNT ONE
                                Conspiracy to Commit Wire Fraud
                                        18 U.S.C. § 1349

          36.      The allegations set forth in Paragraphs 1 through 35 of this Indictment are

   realleged and incorporated by reference as though fully stated herein.

          37.      Beginning in or around 2017 and continuing through in or around 2019, in

   the District of Colorado and elsewhere, defendants REVA JOYCE STACHNIW and RON

   THROGMARTIN did knowingly and intentionally, that is, with the intent to further the

   objects of the conspiracy, combine, conspire, confederate, and agree with each other and

   Ray, and others known and unknown to the Grand Jury, to commit certain offenses

   against the United States, namely:

                a. wire fraud, that is, knowingly, willfully, and with the intent to defraud, having

   devised and intending to devise a scheme and artifice to defraud, and to obtain money

   and property by means of materially false and fraudulent pretenses, representations, and

   promises, to transmit and to cause to be transmitted, by means of wire communications



                                                   7
Case 1:21-cr-00148-PAB *SEALED* Document 1 Filed 04/22/21 USDC Colorado Page 8 of
                         4:21-mj-06409-JEH12 # 1 Page 8 of 14




   in interstate and foreign commerce, writings, signs, signals, pictures, and sounds, for the

   purpose of executing such scheme and artifice, in violation of Title 18, United States

   Code, Section 1343; and

                b. bank fraud, that is, knowingly and willfully, and with the intent to defraud, to

   execute a scheme and artifice to defraud a financial institution, to wit: Bank 1, the deposits

   of which were insured by the Federal Deposit Insurance Corporation, and to obtain

   money, funds, credits, and assets owned by and under the custody and control of the

   aforementioned financial institution by means of materially false and fraudulent pretenses,

   representations, and promises, in violation of Title 18, United States Code, Section 1344.

                                     Purpose of the Conspiracy

          38.      The allegations set forth in Paragraph 14 of this Indictment are realleged

   and incorporated by reference as a description of the purpose of the conspiracy.

                               Manner and Means of the Conspiracy

          39.      The allegations set forth in Paragraphs 15 through 34 of this Indictment are

   realleged and incorporated by reference as a description of the manner and means of the

   conspiracy.

          All in violation of Title 18, United States Code, Section 1349.




                                                   8
Case 1:21-cr-00148-PAB *SEALED* Document 1 Filed 04/22/21 USDC Colorado Page 9 of
                         4:21-mj-06409-JEH12 # 1 Page 9 of 14




                                     COUNTS TWO TO SIX
                                          Wire Fraud
                                    18 U.S.C. §§ 1343 and 2

                                Scheme and Artifice to Defraud

            40.   The allegations set forth in Paragraphs 1 through 35 of this Indictment are

   realleged and incorporated by reference.

            41.   Beginning in or around 2017 and continuing through in or around 2019, in

   the District of Colorado and elsewhere, defendants REVA JOYCE STACHNIW and RON

   THROGMARTIN, having knowingly devised and intended to devise a scheme and artifice

   to defraud, and to obtain money and property by means of materially false and fraudulent

   pretenses, representations, and promises, did knowingly transmit and cause to be

   transmitted, by means of wire communications in interstate commerce, writings, signs,

   signals, pictures, and sounds for the purpose of executing such scheme and artifice.

                                          Use of Wires

            42.   On or about the below dates, in the District of Colorado and elsewhere,

   defendants REVA JOYCE STACHNIW and RON THROGMARTIN, aided and abetted by

   each other and others, for the purpose of executing the scheme and artifice described

   above, and in furtherance thereof, transmitted and caused to be transmitted by means of

   wire communication in interstate and foreign commerce the writings, signs, signals,

   pictures, and sounds, as described below for each count, with each transmission

   constituting a separate count:

    COUNT         APPROXIMATE                         DESCRIPTION OF WIRE
                     DATE
                                     Electronic wire transfer of $35,000 from the Custom
                                     Consulting & Product Services LLC checking account in the
        2         March 2, 2018
                                     District of Colorado to a checking account at Bank 1 in
                                     Illinois.

                                                9
Case 1:21-cr-00148-PAB *SEALED* Document 1 Filed 04/22/21 USDC Colorado Page 10
                                        of 12
                        4:21-mj-06409-JEH   # 1 Page 10 of 14




    COUNT        APPROXIMATE                           DESCRIPTION OF WIRE
                    DATE
                                      Text message sent via interstate wire communication from
       3           April 4, 2018      STACHNIW to Ray in the District of Colorado, stating, “I
                                      will run to deposit [Victim 1’s] Check.”
                                      Email message sent via interstate wire communication
                                      from THROGMARTIN to Victim 2 in the District of
       4           April 12, 2018
                                      Colorado, stating, “[Victim 2], Please see attached $220k
                                      note. Please call me if you have any questions.”
                                      Text message sent via interstate wire communication from
       5           May 25, 2018       THROGMARTIN to Ray in the District of Colorado, stating,
                                      “Yes, do I just make it up on cattle?”
                                      Text message sent via interstate wire communication from
                  September 13,       THROGMARTIN to Ray in the District of Colorado, stating,
       6
                      2018            “They ([Bank 2]) doesn’t know its [Bank 1], until
                                      deposited.”

           All in violation of Title 18, United States Code, Sections 1343 and 2.

                                 COUNT SEVEN
      Conspiracy to Engage in Monetary Transactions in Proceeds of Specified
                                Unlawful Activity
                               18 U.S.C. § 1956(h)

           43.    The allegations set forth in Paragraphs 1 through 35 of this Indictment are

  realleged and incorporated by reference.

           44.    Beginning in or around 2018 and continuing through in or around 2019, in

  the District of Colorado and elsewhere, defendants REVA JOYCE STACHNIW and RON

  THROGMARTIN, did knowingly and intentionally, that is, with the intent to further the

  object of the conspiracy, combine, conspire, confederate, and agree with each other and

  Ray, and others known and unknown to the Grand Jury, to knowingly engage and attempt

  to engage in monetary transactions by, through, and to a financial institution, affecting

  interstate and foreign commerce, in criminally derived property of a value greater than

  $10,000, such property having been derived from a specified unlawful activity, that is,

  Wire Fraud, in violation of Title 18, United States Code, Section 1957.


                                                10
Case 1:21-cr-00148-PAB *SEALED* Document 1 Filed 04/22/21 USDC Colorado Page 11
                                        of 12
                        4:21-mj-06409-JEH   # 1 Page 11 of 14




          All in violation of Title 18, United States Codes, Section 1956(h).

                                  NOTICE OF FORFEITURE

          45.    The allegations set forth in Paragraphs 1 through 35 of this Indictment are

  realleged and incorporated by reference.

          46.    Upon conviction of the offenses in Counts One through Six of this

  Indictment, the defendants REVA JOYCE STACHNIW and RON THROGMARTIN shall

  forfeit to the United States any property, real or personal, which constitutes or is derived

  from any proceeds he obtained, directly or indirectly, as the result of such violation, and

  any property traceable to such property pursuant to Title 18, United States Code, Section

  981(a)(1)(C), and Title 28, United States Code, Section 2461(c).

          47.    Upon conviction of the offense in Count Seven of this Indictment, the

  defendants REVA JOYCE STACHNIW and RON THROGMARTIN shall forfeit to the

  United States, pursuant to Title 18, United States Code, Sections 982(a)(1), any property,

  real or personal, involved in such offense, or any property traceable to such property.

          48.    If, as a result of any act or omission of a defendant, any property subject to

  forfeiture,

          a.     cannot be located upon the exercise of due diligence;

          b.     has been transferred or sold to, or deposited with, a third party;

          c.     has been placed beyond the jurisdiction of the Court;

          d.     has been substantially diminished in value; or

          e.     has been commingled with other property which cannot be divided without

  difficulty;




                                               11
Case 1:21-cr-00148-PAB *SEALED* Document 1 Filed 04/22/21 USDC Colorado Page 12
                                        of 12
                        4:21-mj-06409-JEH   # 1 Page 12 of 14




  the United States intends, pursuant to Title 21, United States Code, Section 853(p), as

  incorporated by Title 18, United States Code, Section 982(b)(1), to seek forfeiture of any

  other property of the Defendants up to the value of the forfeitable property.

         All pursuant to Title 18, United States Code, Section 981(a)(1)(C), as incorporated

  by Title 28, United States Code, Section 2461(c), and Title 18 United States Code,

  Section 982(a)(1).

                                                   A TRUE BILL



                                                   Ink signature on file in Clerk’s Office
                                                   FOREPERSON
  DANIEL S. KAHN
  Acting Chief, Fraud Section
  Criminal Division
  United States Department of Justice



  By:    s/Michael P. McCarthy_________
         Michael P. McCarthy
         Trial Attorney
         Criminal Division, Fraud Section
         U.S. Department of Justice
         1400 New York Ave, N.W.
         Washington, D.C. 20530
         Tel: (202) 412-1514
         Email: michael.mccarthy2@usdoj.gov




                                              12
Case 1:21-cr-00148-PAB *SEALED* Document 1-1 Filed 04/22/21 USDC Colorado Page 1
                        4:21-mj-06409-JEHof 1# 1 Page 13 of 14




    DEFENDANT :              REVA STACHNIW

    AGE or YOB:              1952

    COMPLAINT FILED?         ______ Yes      ___X__ No

                             If Yes, MAGISTRATE CASE NUMBER ________________

    HAS DEFENDANT BEEN ARRESTED ON COMPLAINT?                     ____ Yes        __X__ No


    OFFENSE(S):              Count 1: 18 U.S.C. § 1349 Conspiracy to commit wire fraud

                             Counts 2-6: 18 U.S.C. §§ 1343 and 2 Wire fraud and aiding and
                             abetting

                             Count 7: 18 U.S.C. § 1956(h) Conspiracy to engage in monetary
                             transactions in proceeds of specified unlawful activity

    LOCATION OF
    OFFENSE (COUNTY): Denver County

    PENALTY:                 Count 1: NMT 30 years’ imprisonment; NMT $1,000,000 fine or
                             both; NMT 5 years’ supervised release.

                             Counts 2-6: NMT 20 years’ imprisonment; $250,000 fine or both;
                             NMT 3 years’ supervised release.

                             Count 7: NMT 10 years’ imprisonment; $250,000 fine or both; NMT
                             3 years’ supervised release.

    AGENT:                   SA Alfredo Trejo

    AUTHORIZED BY:           Michael McCarthy
                             US Trial Attorney

    ESTIMATED TIME OF TRIAL:

     X    five days or less; ____ over five days

    THE GOVERNMENT

         will seek pretrial detention in this case based on 18 U.S.C. § 3142(f)

   The statutory presumption of detention is not applicable to this defendant.
Case 1:21-cr-00148-PAB *SEALED* Document 1-2 Filed 04/22/21 USDC Colorado Page 1
                        4:21-mj-06409-JEHof 1# 1 Page 14 of 14




    DEFENDANT :              RON THROGMARTIN

    AGE or YOB:              1963

    COMPLAINT FILED?         ______ Yes      ___X__ No

                             If Yes, MAGISTRATE CASE NUMBER ________________

    HAS DEFENDANT BEEN ARRESTED ON COMPLAINT?                     ____ Yes        __X__ No


    OFFENSE(S):              Count 1: 18 U.S.C. § 1349 Conspiracy to commit wire fraud

                             Counts 2-6: 18 U.S.C. §§ 1343 and 2 Wire fraud and aiding and
                             abetting

                             Count 7: 18 U.S.C. § 1956(h) Conspiracy to engage in monetary
                             transactions in proceeds of specified unlawful activity

    LOCATION OF
    OFFENSE (COUNTY): Denver County

    PENALTY:                 Count 1: NMT 30 years’ imprisonment; NMT $1,000,000 fine or
                             both; NMT 5 years’ supervised release.

                             Counts 2-6: NMT 20 years’ imprisonment; $250,000 fine or both;
                             NMT 3 years’ supervised release.

                             Count 7: NMT 10 years’ imprisonment; $250,000 fine or both; NMT
                             3 years’ supervised release.

    AGENT:                   SA Alfredo Trejo

    AUTHORIZED BY:           Michael McCarthy
                             US Trial Attorney

    ESTIMATED TIME OF TRIAL:

     X    five days or less; ____ over five days

    THE GOVERNMENT

         will seek pretrial detention in this case based on 18 U.S.C. § 3142(f)

   The statutory presumption of detention is not applicable to this defendant.
